DAY, J.
In a proceeding to punish for a contempt of court, where a party is charged with violation of an order of injunction, a master may be appointed to take the testimony relative thereto, report the same to the court for the purpose of making a finding thereon, provided, however, that such party is given opportunity to be present before the master when such testimony is taken, to meet opposing witnesses face to face and to produce evidence in his own behalf, to object to the admission or rejection of evidence and have said objections noted, to present in open court all questions touching the admissibility of such evidence, and to be heard in open court upon the merits of such proceeding. An order of the court finding a party in contempt, based upon testimony so taken, will not be disturbed because such evidence was not taken in open court.
Judgment affirmed.
Marshall, CJ., Allen, Robinson, Jones and Matthias, JJ., concur. Kinkade, J., not participating.